Citation Nr: 1619091	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  07-24 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2005 and September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  As the Veteran now resides in Canada, the case has since been transferred to the RO in White River Junction, Vermont.

During the pendency of the appeal, the RO issued a May 2014 rating decision granting a higher 70 percent evaluation for PTSD, effective November 14, 2007.  The Veteran continues to appeal for a higher evaluation for PTSD.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a March 2012 Travel Board hearing.  A transcript of this hearing is of record.

The Board remanded the issues on appeal for additional development in February 2012 and September 2012.  As the actions specified in the remands have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  



FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the evidence demonstrates that his left ear hearing loss is etiologically related to his in-service noise exposure.  

2.  The Veteran does not have right ear hearing loss in accordance with VA's definition. 

3.  The evidence does not demonstrate that the Veteran's PTSD manifests total occupational and social impairment.  

4.  The evidence does not demonstrate that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria to establish entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

3.  The criteria to establish entitlement to an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by letters in April 2005, March 2008, and August 2013.  

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in August 2005, August 2007, February 2008 and April 2014.  The August 2005 and August 2007 VA audiological examinations were found to be inadequate in the September 2012 Board remand.  The April 2014 VA audiological examination is adequate as it provides an opinion based on a complete rationale.  The February 2008 and April 2014 VA psychiatric examinations are adequate for rating purposes.  

In March 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  During that hearing the Veteran's representative and the VLJ explained the issues and asked the Veteran questions to ascertain the Veteran's ability to obtain a psychiatric evaluation from the Canadian health system.  The VLJ explained that the current medical evidence was four years old and that a more contemporaneous examination would be helpful to evaluate his increased evaluation claim.  The hearing was also focused on the elements necessary to substantiate his claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of that hearing; and all pertinent evidence that might substantiate the claim was identified by the Veteran and attempted to be obtained.  Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. Service Connection

The Veteran contends that he developed bilateral hearing as a result of his exposure to noise during service, including M16, M203, M79 and M60 firing, claymore and grenade explosions, and being in close proximity (10 to 15 feet) to an eight-inch Howitzer, which was fired two to three times an hour while he was on security duty.  At his March 2012 Board hearing, the Veteran also testified about an incident where a radio earpiece was stuck in his ear and had to be removed.  Finally, he argued that since he has been service-connected for tinnitus due to acoustic trauma, his bilateral hearing loss should also be service-connected on the same basis.  See March 2005 statement and March 2012 Board hearing transcript.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system include sensorineural hearing loss.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

Service connection for chronic diseases may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley at 159.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted and § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service. Hensley, 5 Vet. App. at 159.  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Hensley, 5 Vet. App. at 159-60.

Military personnel records reflect that the Veteran's military occupational specialty (MOS) was Infantryman.  Among other awards, he received a Combat Infantry Badge.  

Service treatment records show that the Veteran entered and separated from his active duty service with normal hearing for VA purposes.  Upon his discharge, in a December 1971 report of medical history, the Veteran affirmatively denied hearing loss, and ear, nose and throat trouble.  He wrote that he was in good health.  

The Veteran was afforded VA audiological examinations in August 2005 and August 2007.  After service, the Veteran worked as a letter carrier for the U.S. Postal service.  Recreational noise exposure consisted of wood working and using power tools.  Following an objective evaluation, including puretone threshold testing, the examiners diagnosed the Veteran with normal hearing in his right ear and sensorineural hearing loss in his left ear.  In concluding that the Veteran's hearing loss was not related to his active duty service, the examiners both relied on his history of normal hearing during service.  As previously stated, both opinions were found to be inadequate.  

The Veteran presented private audiological testing results from February 2005 and August 2007, which showed diagnoses for bilateral sensorineural hearing loss.  No medical opinion from the audiologists was provided regarding etiology.  

In a February 2006 statement, which formed the basis for granting the Veteran's service connection claim for tinnitus, his private treating physician opined that the "patient suffers from tinnitus.  His problem is likely due in substantial part to wartime exposure to rifle fire, cannon fire, and Claymore explosions during the patient's tour of duty in Vietnam."  

In a June 2007 statement, that same private treating physician opined that "[h]is hearing loss could likely be related to his military service in the Vietnam war."  No rationale for the opinion was provided.  

In April 2014, the Veteran was afforded another VA audiological examination.  Following an objective evaluation, including puretone threshold testing results, the examiner found that current test findings established that the Veteran had normal hearing acuity in both ears.  Based on a review of the Veteran's claims file, the examiner did note that the Veteran had a significant threshold shift between entrance and separation examinations.  Finding that the Veteran currently had normal hearing bilaterally, the examiner found no medical link to service.  

Based on a careful review of the subjective and clinical evidence, the Board finds that resolving all reasonable doubt in favor of the Veteran, service connection for left ear hearing loss only is warranted.  

As an initial matter, the evidence as to whether the Veteran has a diagnosis for sensorineural hearing loss will be addressed separately for each ear. 

As noted above, two private audiological examinations in 2005 and 2007 showed that the Veteran had been diagnosed with bilateral sensorineural hearing loss.  However, even though those exams diagnosed "hearing loss," VA's regulation is very specific as to what constitutes hearing loss.  38 C.F.R. § 3.385.  Audiometric testing was conducted, and relevant results were reflected in a chart, without numerical findings provided.  The Board has considered Kelly v. Brown, 7 Vet. App. 471 (1995), which found the Board can interpret graphical data, to include audiograms, and accordingly, has attempted to interpret the 2005 and 2007 audiometric charts.  

The 2005 private diagnosis of hearing loss is not persuasive for the following reasons.  The chart clearly shows no findings of 40 db or greater.  There is a single finding of 35 db at 4000 Hz for the right ear, but all other notations are below the 30 db. line.  Without a single finding of 40 db. or greater, there would need to be three frequencies at 26 db. or greater.  It is clear from the 2005 chart that the findings at 5000, 1000, and 2000 Hz. are all 20 db. or less for both ears.  While the results at 3000 Hz. are possibly greater than 26 db., that would still not meet VA's definition, as the findings at 500, 1000, and 2000 Hz. would preclude the possibility of having three frequencies at 26 db. or greater.  The W-22 word list was used to test speech discrimination, not the Maryland CNC list.  Therefore, the 2005 chart does not show findings suggesting VA's definition of hearing loss was met.  

As for the 2007 private audiogram, the chart shows findings of 40 db. or greater for the LEFT ear only (50 db at 3000 Hz and 40 db at 4000 Hz).  Therefore, left ear hearing loss was definitely shown.  As for the right ear, the chart shows 35 db. at 1000 Hz. and 30 db. at 4000 Hz., but it is impossible to discern whether the right ear findings for 500, 2000 and 3000 Hz. were "greater than 26 db".  The "circles" for the right ear findings are shown halfway (500 and 3000 Hz.) or slightly less than halfway (2000 Hz.) between the 20 and 30 decibel lines, so appear to represent findings of 25 db.  Again, there must be actual numerical findings to determine whether there were three frequencies at 26 db. or greater.  Because that does not appear to be the case, the findings on the 2007 chart do not support that a right ear hearing loss was present.  This conclusion is bolstered by the fact that the VA audiometric examination conducted just 9 days later did not show hearing loss in the right ear, but did show hearing loss in the left ear with a finding of 45 db. at 3000 Hz.  Again, the W-22 word list was used to test speech discrimination, not the Maryland CNC list.  

Therefore, the combination of the audiometric findings in August 2007 from the private and VA testing did not show right ear hearing loss, but did show left ear hearing loss.  Although the Veteran's most recent April 2014 VA examination showed normal hearing bilaterally, the 2007 findings were during the appeal period for his service connection claim, satisfying the current disability for left ear hearing loss.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (clarifying that the requirement of a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to VA's adjudication of the claim).

The claim for service connection for right ear hearing loss is denied due to no current disability.  Again, the 2005 and 2007 private audiograms did not show findings for the right ear consistent with VA's definition of hearing loss, and the 2007 and 2014 VA examinations showed normal hearing acuity on the right.  

With left ear hearing loss shown on the 2007 private and VA audiograms (during the appeal period), the remaining question is whether this is as likely as not due to service.  Based on the circumstances of the Veteran's service, including his competent and credible statements, the Board finds that the Veteran experienced acoustic trauma during his active duty service.   

The record includes conflicting medical opinions as to the etiology of the Veteran's hearing loss.  In the September 2012 remand, the Board found the August 2005 and August 2007 VA examinations were inadequate based on their insufficient rationales.  The subsequent April 2014 VA examination found no medical link to service, because there was no current evidence of hearing loss for either ear.  However, the April 2014 examiner did acknowledge that there was a significant threshold shift during service.  The June 2007 private opinion was speculative and provided no rationale.  Accordingly, the inadequacy of the VA and private medical opinions renders no opinion more probative than the other.  

Nevertheless, the evidence shows that the Veteran sustained acoustic trauma during service, he had a significant threshold shift from entrance to separation, and he was not exposed to any significant post-service occupational or recreational noise.  Notably, the Veteran was granted service connection for tinnitus due to the same acoustic trauma that he argues caused his hearing loss.  Despite the lack of evidence of hearing loss until many years after separation, the evidence does not demonstrate that his hearing loss is attributable to any other cause other than his in-service noise exposure.  

Therefore, the Board finds that the evidence is at least in equipoise that the Veteran's diagnosed left ear hearing loss is etiologically related to his in-service noise exposure.  Accordingly, the Veteran's service connection claim for left ear hearing loss is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  The right ear must be denied as no current disability has been shown during the appeal period. 

III. Higher Evaluation Claim

The Veteran is seeking a higher than 70 percent evaluation for his PTSD.  Based on the evidence discussed below, the Board finds that the Veteran's mental health symptoms do not warrant a 100 percent evaluation.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The Veteran has been currently evaluated as 70 percent disabling for PTSD, effective November 14, 2007, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2015).  Further, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015). 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2015).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  Here, for the Veteran to receive a 100 percent rating, the evidence must show his symptoms result in total occupational and social impairment. 
 
A March 2007 private psychiatric evaluation noted that the Veteran was not currently receiving any psychiatric medication.  While endorsing symptoms of PTSD, including crying spells two to three times a day, the Veteran specifically sought evaluation for attention deficit hyperactivity disorder (ADHD).  A comprehensive mental status examination was not performed.  The private psychiatrist found that the Veteran had an untreated lifelong pattern of ADHD, a historical diagnosis for PTSD secondary to combat experiences in Vietnam, and an underlying dysthymia.  A GAF score of 62 was assigned.  

A November 2007 private treatment record documents that the Veteran was stable yet stressed due to political changes.  He felt angry, agitated and helpless.  These symptoms were attributed to his PTSD.  

At his February 2008 VA examination, the examiner found that the Veteran continued to experience PTSD on a moderate level.  His GAF score was 58.  His PTSD, as demonstrated by irritability and memory problems, had a moderate impact on his work life.  His anger caused him to separate from his wife.  Overall, the examiner concluded that it did not "appear that there has been a worsening in functional impairment socially or occupationally since he was last seen in October 2004."  

At his March 2012 Board hearing, the Veteran denied receiving any additional psychiatric treatment than was otherwise reflected in the record.  He was not taking any psychiatric medication.  He testified that he had an inability to cope with stress.  He experienced intrusive thoughts without warning (described as "daymares"), which caused him to react disproportionately to the trigger for the behavior.  Nightmares usually occurred twice a night.  He also had periods of irritability, outbursts of anger, and difficulty concentrating.  He moved to Canada to reduce stress.  Since 2009, the Veteran was married to his second wife, who understood his PTSD better than his first wife.  He had a good relationship with his two adult daughters.  He was retired from his job from the U.S. Postal Service.  He had tried to work at Home Depot selling tools, which he thought was "fun" and "easy."  After he got into an apparent argument with a customer, the Veteran said he was fired.  

At an April 2014 VA examination, the Veteran reported that he was not currently under psychiatric care, although he sought counseling.  A comprehensive mental status examination and interview revealed that the Veteran continued to present with moderate symptoms of PTSD meeting DSM-V criteria and also evidence of mild depressive disorder not otherwise specified without indication of suicidal or homicidal ideation.  His symptoms were not found to require medications.  He was found competent to manage his finances.  The examiner concluded that the "overall impact of the Veteran's present psychological stress does continue to, on occasion, decrease social, occupation, and family capabilities secondary to moderate symptoms of PTSD and anxiety as well as mild symptoms of depression."  His assigned GAF score ranged from 58 to 60.  

To warrant a higher 100 percent evaluation, the Veteran must present evidence that his mental health symptoms result total occupational and social impairment.  However, at no time during the relevant appeal period, did the Veteran demonstrate that his symptoms were of such frequency, severity and duration consistent with a 100 percent evaluation.  Indeed, the Veteran's level of functional impairment was demonstrated to be no more than moderate as shown by his ability to manage his own finances, maintain a positive relationship with his wife and children, and GAF scores ranging from 58 to 62, reflecting mild to moderate symptoms.  Notably, the April 2014 VA examiner specifically found that the Veteran's mental health symptoms were not severe enough to even require medication.  Only occasional decrease in his ability to perform occupational and social functioning was found.  The record includes no evidence, including the Veteran's own testimony, that the Veteran was unable to perform activities of living, had delusions or hallucinations, or demonstrated violent tendencies that could bring harm to himself or others, any of which might tend to suggest that his PTSD was more severe than his currently assigned evaluation.  Rather, the Board finds that the overall subjective and clinical evidence suggests that the Veteran's current 70 percent evaluation is more generous than his mental health symptomatology demonstrates.  As a result, a higher 100 evaluation is not warranted at any time during the appeal period.  

The Board has considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected PTSD is manifested by depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, problems with concentration, irritable behavior, exaggerated startle response, and hypervigilance.  These symptoms and their resulting effects are fully contemplated by the rating schedule.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).  In addition, the Veteran does not display any of the related factors, such as frequent periods of hospitalization or marked interference with employment, contemplated in the rating schedule as evidence that his disability was outside the governing norm.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

IV. TDIU

The Veteran contends that his service-connected PTSD prevents him from securing or following gainful employment.  Specifically, he stated that "crying at odd times for no reason which makes employment almost impossible."  See March 2009 statement.  

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  M21-1 VA Adjudication Procedure Manual, Part IV.ii.2.F.1.c. (Updated September 24, 2015).  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment shall not be considered substantially gainful employment.  Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage." Id.  Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, if applicable, disabilities resulting from a common etiology or a single accident, or disabilities affecting a single body system will be considered as one disability.  38 C.F.R. § 4.16(a).

The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, the VA examiners' conclusions are not dispositive.  However, the observations of the examiners regarding functional impairment due to the service-connected disability go to the question of physical or mental limitations that may impact his ability to obtain and maintain employment.

The Veteran's service-connected disabilities have a combined evaluation of 70 percent for: PTSD as 70 percent disabling and tinnitus as 10 percent disabling.  Thus, the schedular requirements have been satisfied.  38 C.F.R. § 4.16.  

The Board acknowledges that the Veteran was awarded service connection for left ear hearing loss in this decision, but has yet to receive a rating associated with this service-connected disability.  Consideration of the Veteran's evaluation for left ear hearing loss would not impact the analysis for the Veteran's TDIU on a schedular basis, as the requirements have already been met; therefore, a remand to obtain that evaluation prior to adjudication of the TDIU claim is not required.  However, the Board will consider whether the Veteran's left ear hearing loss prevents him from securing or following gainful employment.  

As an initial matter, the Veteran did not submit a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) as requested by VA.  As the Veteran was informed of the evidence required to substantiate his TDIU claim in August 2013, and he chose not to submit any additional evidence, including the VA Form 21-8940, the Board will proceed based on the evidence of record.  

Since his discharge, the Veteran had a 30-year history of working for the U.S. Postal Service as a letter carrier.  He maintained that the stress of the job forced him to retire early in 2008.  See March 2008 statement and March 2012 Board hearing transcript.  He argued that he was only able to keep the job, because his union protected him as he had periods of inattention and forgetfulness which caused him to get into trouble.  See May 2004 statement.  

At his March 2012 Board hearing, the Veteran testified that he was fired from his job at Home Deport after he apparently got into argument with a customer.  According to an October 2011 statement, the employer explained that the Veteran's employment had been discontinued while he was in his three-month probationary period.  They found that "the Home Depot environment is not appropriately suited to his background and skills."  Prior to that, the Veteran had briefly worked at a wood working job, until he was laid off in January 2009, and then at a small plant shop with his wife.  During his hearing, the Veteran testified that in addition to his irritability and outbursts of anger, his difficulty concentrating was the worst symptoms he currently experienced.  

According to his April 2014 examination report, the Veteran had last worked part-time as a shuttle bus driver, but he was fired when he forgot about an elderly man on the bus.  Overall, the April 2014 examiner opined that the Veteran was "capable of engaging in sustained employment and, as such, unemployment is not substantiated secondary to Veteran's [PTSD]."

Other than his assertions that his PTSD symptoms impaired his ability to function at work (e.g., crying for no reason, inattentiveness and forgetfulness), the Veteran has not presented any other evidence that his service-connected disabilities cause him to be unemployable.  He has not alleged the tinnitus or left ear hearing loss affected his employability.

Even if the Board were to agree that the Veteran's PTSD contributed to his difficulty maintaining employment, the evidence does not show that his service-connected disabilities preclude substantially gainful employment.  Of particular note are the clinical findings at his April 2014 VA examination which found that the Veteran's PTSD only caused an occasional decrease in occupational functioning.  Such minimal impact cannot be found to cause the level of disability that would be consistent with unemployability.  Despite the Veteran's current 70 percent evaluation for PTSD, which would indicate a significant degree of impairment, the Board has already found that the evaluation is not necessarily indicative of his impairment.  However, to the extent the evaluation does accurately represent his level of functioning in an occupational environment, there is still insufficient evidence in the record to support a claim for a TDIU.  Therefore, the Board concludes that a TDIU is not warranted.  


ORDER

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to an evaluation in excess of 70 percent for PTSD is denied.  

Entitlement to a TDIU is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


